Citation Nr: 1827894	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-44 051A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a herniated disc with paralysis to the legs (lower back condition).


REPRESENTATION

The Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1979 to November 1999.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered on this issue on appeal.

The Veteran asserts that he hurt his back while on active duty.  He reports that his in-service job responsibilities, as a jet engine technician, required lifting heavy airplane parts and that "it managed to do unforeseen injury to spinal/back."  See June 2010 Correspondence from the Veteran.

Although the Veteran underwent VA examinations for the thoracolumbar spine (back), none of the VA opinions of record are adequate for adjudicating this claim.  In an October 2011 VA examination report and opinion, a VA examiner opined that the Veteran's current lower back condition is not related to military service because there is insufficient evidence found in records to support onset in military; and that his current condition is more likely to be related to other factors, such as his past hobby of weightlifting and or repetitive use in other areas such as occupation.  

The rationale for the opinion, unfortunately, is unclear.  

In a July 2016 VA opinion, the VA examiner opined that the Veteran's lower back condition was not at least as likely as not incurred in or caused by an in-service injury, event or illness.  As the basis for his rationale, the VA examiner primarily relied on an inapposite VA examination and an inadequate October 2011 VA opinion to conclude that there was insufficient treatment records in the Veteran's file that related to a 1996 fall from an F-15 aircraft.   

However, the Veteran has consistently asserted that he sustained an in-service injury, and more specifically, that he fell from an F-15 aircraft.  See, e.g. October 1999 VA Form 2697 Report of Medical Assessment, Service Treatment Records (disclosing that the illness he suffered from while on active duty, for which he did not seek medical care, was his accident involving a fall from an F-15 aircraft, which he disclosed approximately one month prior to his separation from service); see also October 2009 Primary Care Note (reflecting that the Veteran complained of lower back pain that he had while in the military, recently radiating to both thighs); see, too May 2010 Private Treatment Notes (reflecting complaints of back pain); see, too November 2014 Form VA 9 Appeal to Board of Veterans' Appeals (asserting that while he was stationed in Camp New Amsterdam, his back locked up, causing considerate amount of chronic pain; and that in 1995, while stationed at McClellan Airforce Base, he fell from the wing of an F-15 aircraft).  Nonetheless, the VA examiner overlooked these treatment records and lay statements, and therefore, did not consider all of the pertinent evidence of record in rendering an opinion.  

The July 2016 VA examiner further notes that the issue of the Veteran's back pain became a claim in 2011; that the October 2011 VA examiner stated that there was lack of evidence; and noted that the Veteran's claim was not successful.  The rationale for this conclusion is also inadequate.  A VA examination is inadequate where the VA examiner did not comment on the Veteran's report of in-service injury and instead relied entirely on the absence of evidence in the service treatment records to provide a negative opinion. 

Finally, the record suggests that potentially relevant U.S. Postal Service records.  These records should be obtained, if available. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant U.S. Postal Service medical records.  

2.  Schedule the Veteran for a new VA examination.  The VA examiner must review the claims file and must note that review in the report.  

a.  Opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's lower back condition is related to the Veteran's active service.

b.  In rendering an opinion, the Veteran's statement that he fell from the wing of an F-15 aircraft while he was on active duty, stationed at McClellan Airforce Base, must be taken into account and considered as credible evidence of an in-service event.  Any other report of in-service complaint, symptoms or treatment for the lower back must be considered as well.

A detailed explanation is requested for all opinions provided.  If an opinion cannot be provided without resort to speculation, provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be rendered.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
M. TENNER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

